Title: John Adams to Abigail Adams, 30 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 30 1778

We wait and wait and wait forever, without any News from America. We get nothing but what comes from England and to other People here and they make it as they please. We have had nothing from Congress an immense while. Every Merchant and every Merchants Apprentice, has Letters and News when I have none.
In Truth I have been so long from Boston that every Body there almost has forgot me.—I have expected every Moment for almost two Months my Recall.
Carlisle, Cornwallis and Eden are arrived in England, but bring no good News, for the English, or we should have had it, in the Gazette.
The two Houses of Parliament, join Ministry and Commissioners in threatning Fire and sword. They seem to think it necessary to threaten most when they can do least. They however shew their Disposition which they will indulge and gratify if they can.
But be not dismayed. They can do no great Things. Patience, Perseverance and Firmness, will overcome all our Difficulties.
Where the C. D’Estaing is, is a great Mystery. The greater the better. The English fancy he is returning to Europe. But We believe he is gone where he will do something.
The English reproach the French with Gasconade. But they never gasconaded as the English do now.
I suppose they will say as Burgoigne did, Speak Daggers but use none. But I believe however that they and he would use them if they could. Of all the Wrong Heads, Johnstone is the most consummate. The Tories at New York and Philadelphia have filled his Head with a Million Lyes. He seems to have taken a N. York Newspaper for holy Writ.

Parliament is adjourned to the 14th. January.
Of this you may be assured that England can get no Allies.—The new Secretary at War makes a vast Parade of the Number of Men in their service by Sea and Land. But it is a mere Delusion.
They intend to bingyfy Keppell, to all Appearance. But killing him will not mend rotten ships nor make sailors.
I dined to day at the Dutchess D’Anvilles. When I saw the Companies of Militia on their March to fight her Husband I did not expect this. Did you?
